DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-17 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bisgauer et al (US 2015/0005386) (cited in IDS).
Bisgauer et al teaches a method of treating cardiovascular disease comprising coadministering a compound of formula I, including e.g. ETC-1002, at e.g. 100-600mg, 125mg or 175mg (paragraph 0111) and a statin, including e.g. rosuvastatin at a dosage of e.g. 40 or 80mg (paragraphs 0014, 0089, 0111 and 0131).  The statin that can be coadministered includes, e.g.: atorvastatin, lovastatin, simvastatin, pravastatin, rosuvastatin, fluvastatin, or pitavastatin. See prior art claim 20.  Further, a statin can be administered once of multiple times daily and at dosages that range from 0.01 mg/kg to 100 mg/kg, e.g. See par. 111.  While Bisgauer et al does not expressly teach that the compounds are administered as a fixed dosage combination, the formulation of the combination into a single dosage form would have been prima facie obvious to one of ordinary skill in the art, since the combination was known to be particularly efficacious when coadministered and the combination formulation would have been desirable to facilitate patient compliance/convenience in the combination therapy, as is customary in the pharmaceutical arts, thus resulting in the practice of the instantly claimed invention with a reasonable expectation of success.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Evaluation of ETC-1002 vs Placebo in Patients Receiving Ongoing Statin Therapy, Clinical Trial NCT02072161 first posted February 26, 2014 (cited in IDS), in view of Darlington et al., (U.S. Pat. No. 8,481,084).
According to the clinical trial by Applicant posted more than one year prior to their earliest effective filing date, a once daily capsule of ETC-1002 at a dosage of 120 mg or 180 mg was administered in addition to statin therapy, which included 5 mg dosages and 10 mg dosages of rosuvastatin to a subject with elevated LDL-C.  Additionally, “Patients remained on ongoing statin therapy (not study provided) of either Atorvastatin 10mg or 20mg; Simvastatin 5mg, 10mg or 20mg; Rosuvastatin 5mg or 10mg; or Pravastatin 10mg, 20mg or 40mg.”  It would have been prima facie obvious to substitute one statin for another with a reasonable likelihood of success as they appear to be functional equivalents for use in treating hypercholesteremia.  
Darlington is cited merely to show lovastatin, atorvastatin, pravastatin, simvastatin, and Fluvastatin are known to be cholesterol reducing agents. See prior art claim 5.  Statin dosages are taught to range from 5 mg to 80 mg and up to 200 mg/day. See col. 22, lines 37-43.
These are the same components claimed administered once daily at the same time of day.  While they are not in a single dosage form, it would be obvious to combine a dosage for administration to the same subject for administration via the same route of administration at the same time.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would appear obvious to modify the dosage of rosuvastatin through nothing more than routine experimentation of a result effect variable to arrive at a claimed dosage.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed compositions in view of the cited prior art.  One would have been motivated to do so because the specific combination claimed at the specific dosages and for use in a subject with hypercholesteremia was posted in an effort to study the safety and efficacy of combination therapy of ETC-1002 and rosuvastatin.  As such, there is a reasonable and predictable expectation of success that such combination therapy would be efficacious when used together.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Evaluation of ETC-1002 vs Placebo in Patients Receiving Ongoing Statin Therapy, Clinical Trial NCT02072161 first posted February 26, 2014 (cited in IDS), in view of Darlington et al., (U.S. Pat. No. 8,481,084), and in view of Gray et al., Current Medical Research and Opinion, Vol. 26, No. 3, 2010, 537-547 (cited in IDS).
According to the clinical trial by Applicant posted more than one year prior to their earliest effective filing date, a once daily capsule of ETC-1002 at a dosage of 120 mg or 180 mg was administered in addition to statin therapy, which included 5 mg dosages and 10 mg dosages of rosuvastatin to a subject with elevated LDL-C.  Additionally, “Patients remained on ongoing statin therapy (not study provided) of either Atorvastatin 10mg or 20mg; Simvastatin 5mg, 10mg or 20mg; Rosuvastatin 5mg or 10mg; or Pravastatin 10mg, 20mg or 40mg.”  It would have been prima facie obvious to substitute one statin for another with a reasonable likelihood of success as they appear to be functional equivalents for use in treating hypercholesteremia.  
Darlington is cited merely to show lovastatin, atorvastatin, pravastatin, simvastatin, and Fluvastatin are known to be cholesterol reducing agents. See prior art claim 5.  Statin dosages are taught to range from 5 mg to 80 mg and up to 200 mg/day. See col. 22, lines 37-43.
These are the same components claimed administered once daily at the same time of day.  While they are not in a single dosage form, it would be obvious to combine a dosage for administration to the same subject for administration via the same route of administration at the same time.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
NCT02072161 does not explicitly teach dosages of 20 mg -40 mg rosuvastatin.
Gray teaches dosages of 5 mg, 10 mg, 20 mg, and 40 mg, for comparison in rosuvastatin in treating hypercholesteremia. See abstract.  Results of the meta-analysis study indicate that higher dosages yield favorable changes in low density lipoprotein (LDL) values.  Among statins rosuvastatin has been shown to be most efficacious in reducing LDL-C levels on a dose-for-dose basis. See p537.  Gray also indicates that rosuvastatin and simvastatin have been shown to maintain HDL-C levels as well, and response diminished with atorvastatin as dosages increased.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed compositions in view of the cited prior art.  One would have been motivated to do so because the specific combination claimed at the specific dosages and for use in a subject with hypercholesteremia was posted in an effort to study the safety and efficacy of combination therapy of ETC-1002 and rosuvastatin.  Further, using any statin in combination with ETC-1002 would be expected to yield a reasonable likelihood of success in view of the cited prior art.  As such, there is a reasonable and predictable expectation of success that such combination therapy would be efficacious when used together.
As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,116,739. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a product comprising ETC-1002 in combination with atorvastatin and rosuvastatin at claimed dosages.  
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Barsky whose telephone number is 571-272-2795.  The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JARED BARSKY/Primary Examiner, Art Unit 1628